MEMORANDUM **
Irma Mirtala Rodas Lopez, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (BIA) summary affirmance of an immigration judge’s (IJ) denial of her application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, see Meza-Manay v. INS, 139 F.3d 759, 762 (9th Cir.1998), and we deny the petition for review.
Even assuming that Rodas Lopez established past persecution, the IJ properly relied on a Guatemala Country Report, submitted by the government, to determine that conditions in Guatemala have changed such that Rodas Lopez’s fear of future persecution is not objectively reasonable. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 997-98 (9th Cir.2003) (citations omitted).
Because Rodas Lopez failed to establish eligibility for asylum, it follows that she failed to satisfy the more stringent standard for withholding of removal. See Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), petitioner’s motion for stay of removal included a timely request for stay of voluntary departure. Because *157the stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.